DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Election/Restrictions
The Applicant’s election of Group I and species B in the reply filed on 5/6/2022 is acknowledged. Because the Applicant did not distinctly and specifically point out the supposed errors in the restriction requirement, the election has been treated as an election without traverse (MPEP § 818.01(a)).

Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.
This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  Such claim limitation(s) is/are:
“a pressure modulating mechanism that equalizes bone marrow vacuum pressure” in claim 45.
Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.
If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) sufficient structure to perform the claimed function so as to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.

Claim Objections
Claim 39 is objected to because of the following informalities:
 in claim 39, line 7: “acts on” should be “acting on”;
in claim 39, line 7: “acts via” should be “acting via”.  
Appropriate correction is required.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 37-45 and 47-50 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 37 recites “stem cells” in line 8, but it is not clear if these stem cells are the same as, related to, or different from “stem cells” of claim 37, line 2.  If they are the same, “stem cells” in line 8 should be “the stem cells”.  If they are different or related, their relationship should be made clear; they should be clearly distinguished from each other; and any subsequent mention of “the stem cells” should clearly indicate which recitation is being referenced.
Claims 38-45 and 47-50 are rejected by virtue of their dependence from claim 37.
Claim 39 recites “cells” in line 2, “cells” in line 3, “cells” in line 5, and “cells” in line 7, but it is not clear if these cells are the same as, related to, or different from each other, “stem cells” of claim 37, line 2, and/or “stem cells” of claim 37, line 8.  The relationship among all these recitations should be a made clear.  
Claim 39 recites “the inhibition of cell departure” in line 3, “the neural…control” in line 4, “the stability…of cells” in lines 4-5, “the dopamine DRD2 receptor” in lines 6-7, “the binding of cells” in line 7, “the extracellular matrix” in line 7, “the nervous system” in line 8, and “the neural receptors” in line 8 in which there are insufficient antecedent bases for these limitations in the claim.
Claim 41 and 43 are rejected by virtue of their dependence from claim 39.
Claim 40 recites “stem cells” in line 1, but it is not clear if these cells are the same as, related to, or different from each other, “stem cells” of claim 37, line 2, and/or “stem cells” of claim 37, line 8.  The relationship among all these recitations should be a made clear.  
Claim 41 recites “the integrin family” in line 2 and “the VLA-4 molecule inhibitors” in lines 2-3 in which there are insufficient antecedent bases for these limitations in the claim.
Claim 41 recites “such as the VLA-4 molecule inhibitors firategast, UNII-OJY3SK9HSF, and BI05192” in lines 2-3, “such as AMD3100” in line 4, “such as via dopamine modulation or by inhibiting nerve axon firing” in lines 5-6, and “such as cyclophosphamide, dopamine, and combinations thereof” in line 13.  The phrase “such as” in these limitations renders the claim indefinite because it is unclear whether the limitations following the phrase are part of the claimed invention.  See MPEP § 2173.05(d).
Claim 41 recites “a cytokine (including interleukin-1, interleukin-3, interleukin-6, interleukin-7, interleukin-11, and interleukin-12)” in lines 10-11, but it is not clear what the parenthetical is meant to convey.  Parentheses are used to indicate reference numerals which are not read into the claim (See MPEP 608.01(m)) or are used as part of claimed equations (which are read into the claim).  However, neither of those instances are applicable here.  It is not clear if the parenthetical is part of the claimed invention or not.  If it is not, the parenthetical should be deleted.  If it is, the parentheses should be removed.
Claim 43 recites “the sequential administration” in lines 1-2 in which there is insufficient antecedent basis for this recitation in the claim.
Claim 43 recites “cell adhesion” in line 3, but it is not clear if this recitation is the same as, related to, or different from “cell adhesion” of claim 39, line 6.  If they are the same “cell adhesion” of claim 43 should be “the cell adhesion”.  If they are different or related, their relationship should be made clear; they should be clearly distinguished from each other; and any subsequent mention of “the stem cells” should clearly indicate which recitation is being referenced.
  Claim 49 recites “one or more cells” in lines 1-2, but it is not clear if these cells are the same as, related to “stem cells” of claim 37, line 2, and/or “stem cells” of claim 37, line 8.  The relationship among all these recitations should be a made clear.  

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim 37-39 and 44-45 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by U.S. Patent Application Publication No. 2016/0081732 (Baroud).
With respect to claim 37, Baroud teaches an intraosseous method for delivering a pharmacologic composition to mobilize stem cells, the method comprising:
inserting an aspiration device into a bone marrow tissue (inserting the cannula into a cancellous bone so as to harvest bone marrow; abstract, paragraphs 0024-0028, 0059-0065, 0084, and 0150-0163 of Baroud); wherein the aspiration device has at least one elongate member (the cannula 12 of Baroud) with a lumen extending between a proximal opening and a distal opening; and
administering a cell mobilizing composition through the at least one elongate member into the bone marrow tissue (injecting a thick flowable material in order to displace the bone marrow and other bone fluids or injecting rinsing fluid; abstract, paragraphs 0024-0028, 0059-0065, 0084, and 0150-0163 of Baroud), thereby mobilizing stem cells in the bone marrow tissue.
With respect to claim 38, Baroud teaches that the stem cells are mobilized in the bone marrow tissue for a biopsy, aspiration, or cell harvest procedure (the cell harvest procedure of Baroud; paragraphs 0024-0028, 0059-0065, 0084, and 0150-0163 of Baroud).
With respect to claim 39, Baroud teaches that the cell mobilizing composition comprises an agent that acts by one or more of the following: mobilizing cells from their native milieu (injecting a thick flowable material in order to displace the bone marrow and other bone fluids; abstract, paragraphs 0024-0028, 0059-0065, 0084, and 0150-0163 of Baroud); blocking the inhibition of cell departure; decreasing adhesion of cells to their surrounding environment; modulating the neural or cellular control that dictate the stability, ingress, or egress of cells from their milieu; modulating a molecule within a molecular pathway involved with cell adhesion or cell mobilization; activating or inhibiting the dopamine DRD2 receptor; acts on the binding of cells to the extracellular matrix; and acts via the nervous system, nerves, or the neural receptors.
With respect to claim 44, Baroud teaches collecting a bone marrow tissue sample (the bone marrow harvest procedure of Baroud; paragraphs 0024-0028, 0059-0065, 0084, and 0150-0163 of Baroud). 
With respect to claim 45, Baroud teaches that the aspiration device additionally comprises a pressure modulating mechanism that equalizes bone marrow vacuum pressure (the syringe of Baroud; paragraphs 0064 and 0084 of Baroud).

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 37-42, 44-45, and 47 are rejected under 35 U.S.C. 102(a)(1) as anticipated by or, in the alternative, under 35 U.S.C. 103 as obvious over U.S. Patent Application Publication No. 2015/0374915 (Hyde).
To the extent that it can be argued that all the features taught by Hyde are not provided in a single embodiment, Hyde discloses a variety of alternative and additional embodiments having features that are provided in a variety of combinations so that the benefits of these various features can be utilized.  It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to utilize the various features in the alternative and additional embodiments so as to derive the benefits of these features, as suggested by Hyde, and/or it is a simple substitution of one known element for another, as suggested by Hyde.
With respect to claim 37, Hyde teaches an intraosseous method for delivering a pharmacologic composition to mobilize stem cells, the method comprising:
inserting an aspiration device into a bone marrow tissue (inserting the device of FIGS. 2A-2B, 10, and 27-28B of Hyde for bone marrow aspiration; paragraphs 0070, 0102, 0119, 0160, 0256 of Hyde); wherein the aspiration device has at least one elongate member (the cannula in FIGS. 2A-2B, 10, and 27-28B of Hyde) with a lumen extending between a proximal opening and a distal opening; and
administering a cell mobilizing composition through the at least one elongate member into the bone marrow tissue (injecting a cytokine or a chemokine; paragraphs 0070 and 0116 of Hyde), thereby mobilizing stem cells in the bone marrow tissue.
With respect to claim 38, Hyde teaches that the stem cells are mobilized in the bone marrow tissue for a biopsy, aspiration, or cell harvest procedure (injecting a cytokine or a chemokine during a bone marrow aspiration; paragraphs 0070, 0102, 0116, 0119, 0160, 0256 of Hyde).
With respect to claim 39, Hyde teaches that the cell mobilizing composition comprises an agent that acts by one or more of the following: mobilizing cells from their native milieu; blocking the inhibition of cell departure; decreasing adhesion of cells to their surrounding environment; modulating the neural or cellular control that dictate the stability, ingress, or egress of cells from their milieu; modulating a molecule within a molecular pathway involved with cell adhesion or cell mobilization; activating or inhibiting the dopamine DRD2 receptor; acts on the binding of cells to the extracellular matrix; and acts via the nervous system, nerves, or the neural receptors (via the cytokine or a chemokine of Hyde; paragraphs 0070 and 0116 of Hyde).
With respect to claim 40, Hyde includes that stem cells are mobilized into a surrounding extracellular milieu/matrix including a surrounding vascular space (via the cytokine or a chemokine of Hyde; paragraphs 0070 and 0116 of Hyde).
With respect to claim 41, Hyde teaches that the cell mobilizing composition is selected from the group consisting of: a modulator of the integrin family such as the VLA-4 molecule inhibitors firategast, UNII-OJY3SK9HSF, and BI05192, a modulator of CXCL12/CXCR4 interaction such as AMD3100, a modulator of CXCR7 molecule, CXCL12 analogues, a modulator of nerve/stem cell interaction such as via dopamine modulation or by inhibiting nerve axon firing, a modulator of an adhesion molecule, integrins, G-protein coupled receptors, SIP-1 agonists, endocrine targets, plerixafor, granulocyte colony-stimulating factor (G-CSF), PEGylated and glycosylated versions of G-CSF, granulocyte macrophage colony-stimulating factor (GM-CSF), macrophage colony stimulating factor (M-CSF), tyrosine kinase 3 (FLT-3), ancestim, a stem cell factor, a cytokine (including interleukin-1, interleukin-3, interleukin-6, interleukin-7, interleukin-11, and interleukin-12), a metalloproteinase, a serine protease, a cysteine protease, a peptidase, a chemokine, multiple chemotherapies such as cyclophosphamide, dopamine, and combinations thereof (the cytokine or a chemokine of Hyde; paragraphs 0070 and 0116 of Hyde).
With respect to claim 42, Hyde teaches that administering a pain reducing composition selected from the group consisting of: lidocaine, prilocaine, tetracaine, benzocaine, procaine, mepivacaine, bupivacaine, etidocaine, tropacocaine, piperocaine, stovaine, cyclomethylcaine, parethoxycaine, diclonine, falicain, pramoxine, amolanone, phenacaine, diperodon, dibucaine, and combinations thereof (the lidocaine, procaine, prilocaine, bupivacaine, mepivacaine, or dibucaine of Hyde; paragraphs 0110, 0168, 0202, and 0265 of Hyde).
With respect to claim 44, Hyde teaches collecting a bone marrow tissue sample (the bone marrow aspiration; paragraphs 0070, 0102, 0119, 0160, 0256 of Hyde). 
With respect to claim 45, Hyde teaches that the aspiration device additionally comprises a pressure modulating mechanism that equalizes bone marrow vacuum pressure (the plungers of Hyde).
With respect to claim 47, Hyde teaches that a time can be used to measure the interval between the actuation of the first initiator and the actuation of the second initiator (paragraph 0144 of Hyde).  Hyde does not give specifics regarding the length of time between the bone marrow aspiration and injection of a cytokine or a chemokine.  This suggests that the length of time between the bone marrow aspiration and the cytokine or chemokine injection is a variable left up to the practitioner.   As such, the length of time between the bone marrow aspiration and injection of a cytokine or a chemokine is a results-effective variable that would have been optimized through routine experimentation based on the factors of use during the same procedure, comfort to the patient, and preference of the practitioner.  It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to select the length of time between the bone marrow aspiration and injection of a cytokine or a chemokine so as to obtain the desired use during the same procedure. comfort to the patient, and preference of the practitioner.  Thus, the feature of “wherein the administering step is performed first, and the collecting step is performed after a delay of between 30 seconds and 120 minutes” of claim 47 would have been obvious.

Claims 37-42 and 44 are rejected under 35 U.S.C. 103 as being unpatentable over U.S. Patent Application Publication No. 2009/0112119 (Kim) in view of U.S. Patent Application Publication No. 2009/0297523 (Naftolin).
To the extent that it can be argued that all the features taught by Kim are not provided in a single embodiment, Kim discloses a variety of alternative and additional embodiments having features that are provided in a variety of combinations so that the benefits of these various features can be utilized.  It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to utilize the various features in the alternative and additional embodiments so as to derive the benefits of these features, as suggested by Kim, and/or it is a simple substitution of one known element for another, as suggested by Kim.
Kim teaches that chemotherapeutic drugs can be injected through the cannula lumen 21 before and/or after the excision to ensure complete elimination and eradication of cancer cells in the excision area (paragraph 0153 of Kim). Naftolin teaches that cyclophosphamide is one such chemotherapeutic drug (paragraphs 0180-0183 of Naftolin). It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to use cyclophosphamide as the chemotherapeutic drug of Kim since Kim teaches the use of a chemotherapeutic drug and Naftolin teaches one such drug.
With respect to claim 37, the combination teaches or suggest an intraosseous method for delivering a pharmacologic composition to mobilize stem cells, the method comprising:
inserting an aspiration device into a bone marrow tissue (inserting the device for bone marrow aspiration; paragraph 0118 of Kim); wherein the aspiration device has at least one elongate member (the cannula 20 of Kim) with a lumen extending between a proximal opening and a distal opening; and
administering a cell mobilizing composition through the at least one elongate member into the bone marrow tissue (injecting cyclophosphamide before or after the bone marrow aspiration; paragraph 0153 of Kim and the 103 analysis), thereby mobilizing stem cells in the bone marrow tissue.
With respect to claim 38, the combination teaches or suggests that the stem cells are mobilized in the bone marrow tissue for a biopsy, aspiration, or cell harvest procedure (the bone marrow aspiration; paragraph 0118 of Kim).
With respect to claim 39, the combination teaches or suggests that the cell mobilizing composition comprises an agent that acts by one or more of the following: mobilizing cells from their native milieu; blocking the inhibition of cell departure; decreasing adhesion of cells to their surrounding environment; modulating the neural or cellular control that dictate the stability, ingress, or egress of cells from their milieu; modulating a molecule within a molecular pathway involved with cell adhesion or cell mobilization; activating or inhibiting the dopamine DRD2 receptor; acts on the binding of cells to the extracellular matrix; and acts via the nervous system, nerves, or the neural receptors (via the cyclophosphamide; paragraph 0153 of Kim and the 103 analysis).
With respect to claim 40, the combination teaches or suggests that stem cells are mobilized into a surrounding extracellular milieu/matrix including a surrounding vascular space (via the cyclophosphamide; paragraph 0153 of Kim and the 103 analysis).
With respect to claim 41, the combination teaches or suggests that the cell mobilizing composition is selected from the group consisting of: a modulator of the integrin family such as the VLA-4 molecule inhibitors firategast, UNII-OJY3SK9HSF, and BI05192, a modulator of CXCL12/CXCR4 interaction such as AMD3100, a modulator of CXCR7 molecule, CXCL12 analogues, a modulator of nerve/stem cell interaction such as via dopamine modulation or by inhibiting nerve axon firing, a modulator of an adhesion molecule, integrins, G-protein coupled receptors, SIP-1 agonists, endocrine targets, plerixafor, granulocyte colony-stimulating factor (G-CSF), PEGylated and glycosylated versions of G-CSF, granulocyte macrophage colony-stimulating factor (GM-CSF), macrophage colony stimulating factor (M-CSF), tyrosine kinase 3 (FLT-3), ancestim, a stem cell factor, a cytokine (including interleukin-1, interleukin-3, interleukin-6, interleukin-7, interleukin-11, and interleukin-12), a metalloproteinase, a serine protease, a cysteine protease, a peptidase, a chemokine, multiple chemotherapies such as cyclophosphamide, dopamine, and combinations thereof (the cyclophosphamide; paragraph 0153 of Kim and the 103 analysis).
With respect to claim 42, the combination teaches or suggests that administering a pain reducing composition selected from the group consisting of: lidocaine, prilocaine, tetracaine, benzocaine, procaine, mepivacaine, bupivacaine, etidocaine, tropacocaine, piperocaine, stovaine, cyclomethylcaine, parethoxycaine, diclonine, falicain, pramoxine, amolanone, phenacaine, diperodon, dibucaine, and combinations thereof (the lidocaine administration of Kim; paragraph 0153 of Kim).
With respect to claim 44, the combination teaches or suggests collecting a bone marrow tissue sample (the bone marrow aspiration; paragraph 0118 of Kim).

Claims 37-42 and 44 are rejected under 35 U.S.C. 103 as being unpatentable over Kim, in view of U.S. Patent Application Publication No. 2007/0003558 (von Andrian).
To the extent that it can be argued that all the features taught by Kim are not provided in a single embodiment, Kim discloses a variety of alternative and additional embodiments having features that are provided in a variety of combinations so that the benefits of these various features can be utilized.  It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to utilize the various features in the alternative and additional embodiments so as to derive the benefits of these features, as suggested by Kim, and/or it is a simple substitution of one known element for another, as suggested by Kim.
Kim teaches that chemotherapeutic drugs can be injected through the cannula lumen 21 before and/or after the excision to ensure complete elimination and eradication of cancer cells in the excision area (paragraph 0153 of Kim). Von Andrian teaches that the CXCR4 inhibitor AMD3100 is one such chemotherapeutic drug (paragraphs 0011-0012, 0050, and 0061 of von Andrian). It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to include the CXCR4 inhibitor AMD3100 as part of the chemotherapeutic drugs of Kim since Kim teaches the use of chemotherapeutic drugs and von Andrian teaches one such drug and/or it improve effectiveness.
With respect to claim 37, the combination teaches or suggest an intraosseous method for delivering a pharmacologic composition to mobilize stem cells, the method comprising:
inserting an aspiration device into a bone marrow tissue (inserting the device for bone marrow aspiration; paragraph 0118 of Kim); wherein the aspiration device has at least one elongate member (the cannula 20 of Kim) with a lumen extending between a proximal opening and a distal opening; and
administering a cell mobilizing composition through the at least one elongate member into the bone marrow tissue (injecting the CXCR4 inhibitor AMD3100 before or after the bone marrow aspiration; paragraph 0153 of Kim and the 103 analysis), thereby mobilizing stem cells in the bone marrow tissue.
With respect to claim 38, the combination teaches or suggests that the stem cells are mobilized in the bone marrow tissue for a biopsy, aspiration, or cell harvest procedure (the bone marrow aspiration; paragraph 0118 of Kim).
With respect to claim 39, the combination teaches or suggests that the cell mobilizing composition comprises an agent that acts by one or more of the following: mobilizing cells from their native milieu; blocking the inhibition of cell departure; decreasing adhesion of cells to their surrounding environment; modulating the neural or cellular control that dictate the stability, ingress, or egress of cells from their milieu; modulating a molecule within a molecular pathway involved with cell adhesion or cell mobilization; activating or inhibiting the dopamine DRD2 receptor; acts on the binding of cells to the extracellular matrix; and acts via the nervous system, nerves, or the neural receptors (via the CXCR4 inhibitor AMD3100; paragraph 0153 of Kim and the 103 analysis).
With respect to claim 40, the combination teaches or suggests that stem cells are mobilized into a surrounding extracellular milieu/matrix including a surrounding vascular space (via the CXCR4 inhibitor AMD3100; paragraph 0153 of Kim and the 103 analysis).
With respect to claim 41, the combination teaches or suggests that the cell mobilizing composition is selected from the group consisting of: a modulator of the integrin family such as the VLA-4 molecule inhibitors firategast, UNII-OJY3SK9HSF, and BI05192, a modulator of CXCL12/CXCR4 interaction such as AMD3100, a modulator of CXCR7 molecule, CXCL12 analogues, a modulator of nerve/stem cell interaction such as via dopamine modulation or by inhibiting nerve axon firing, a modulator of an adhesion molecule, integrins, G-protein coupled receptors, SIP-1 agonists, endocrine targets, plerixafor, granulocyte colony-stimulating factor (G-CSF), PEGylated and glycosylated versions of G-CSF, granulocyte macrophage colony-stimulating factor (GM-CSF), macrophage colony stimulating factor (M-CSF), tyrosine kinase 3 (FLT-3), ancestim, a stem cell factor, a cytokine (including interleukin-1, interleukin-3, interleukin-6, interleukin-7, interleukin-11, and interleukin-12), a metalloproteinase, a serine protease, a cysteine protease, a peptidase, a chemokine, multiple chemotherapies such as cyclophosphamide, dopamine, and combinations thereof (the CXCR4 inhibitor AMD3100; paragraph 0153 of Kim and the 103 analysis).
With respect to claim 42, the combination teaches or suggests that administering a pain reducing composition selected from the group consisting of: lidocaine, prilocaine, tetracaine, benzocaine, procaine, mepivacaine, bupivacaine, etidocaine, tropacocaine, piperocaine, stovaine, cyclomethylcaine, parethoxycaine, diclonine, falicain, pramoxine, amolanone, phenacaine, diperodon, dibucaine, and combinations thereof (the lidocaine administration of Kim; paragraph 0153 of Kim).
With respect to claim 44, the combination teaches or suggests collecting a bone marrow tissue sample (the bone marrow aspiration; paragraph 0118 of Kim).

Claim 43 is rejected under 35 U.S.C. 103 as being unpatentable over Kim, in view of von Andrian, and further in view of U.S. Patent No. 5,827,670 (Masinovsky), and further in view of WO 03/040304 (Homberg), and further in view of U.S. Patent Application Publication No. 2021/0292842 (Symmans).
Masinovsky teaches that VLA-4 and its derivatives are useful either in vitro or in vivo to modify in either a positive or negative fashion the growth or differentiation of bone marrow stem cells or bone marrow stroma (col. 13, lines 45-63 of Masinovsky).  It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to include VLA-4 in the injections of the combination so as to modify in either a positive or negative fashion the growth or differentiation of bone marrow stem cells or bone marrow stroma.
 Holmberg teaches that a compound that modulates neural-stem cell control is useful with patients with cancer for neural stem cell proliferation, differentiation, or survival (pages 5-7 of Homberg). It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to include a compound that modulates neural-stem cell control in the injections of the combination so as to enable neural stem cell proliferation, differentiation, or survival.
Symmans teaches that inhibiters of cell adhesion improves therapeutic efficacy of treatment (paragraph 0138 of Symmans).  It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to include an inhibiter of cell adhesion in the injections of the combination so as to improve therapeutic efficacy of treatment.
With respect to the order of the injections, such an order would be determined based on the efficacy of the entire treatment.  As such, the order of the injections is a results-effective variable that would have been optimized through routine experimentation based on the efficacy of the entire treatment.  It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to select the order of the injections so as to obtain the desired efficacy of the entire treatment.
With respect to claim 43, the combination teaches or suggests that the method comprises the sequential administration of a CXCR4 inhibitor (the CXCR4 inhibitor AMD3100 of von Andrian), a VLA-4 or metalloproteinase or ISP-1 agonist (the VLA-4 of Masinovsky), a compound that modulates neural-stem cell control (the compound that modulates neural-stem cell control of Holmberg), and a molecule that impairs cell adhesion (the inhibiter of cell adhesion of Symmans).

Claim 48 is rejected under 35 U.S.C. 103 as being unpatentable over Kim, in view of Naftolin, and further in view of U.S. Patent Application Publication No. 2004/0127905 (Lim).
Kim teaches the insertion of an aspiration device into a bone marrow tissue (inserting the device for bone marrow aspiration (paragraph 0118 of Kim).  Kim teaches that “chemotherapeutic drugs can be injected through the cannula lumen 21 before and/or after the excision to ensure complete elimination and eradication of cancer cells in the excision area” (paragraph 0153 of Kim).  Thus, Kim is suggesting the examination of blood cells found in bone marrow for abnormalities including cancer cells.  Lim teaches that Myelodysplastic syndrome (MDS) is one such cancer abnormality (paragraph 0003 of Lim).  It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to perform a biopsy for Myelodysplastic syndrome (MDS) since Kim suggests the examination of blood cells found in bone marrow for abnormalities including cancer cells and Lim teaches one such cancel abnormality.
With respect to claim 48, the combination teaches or suggests that the biopsy is a cancer biopsy for Myelodysplastic syndrome (MDS) or Acute Myelogenous Leukemia (AML) (the 103 analysis based on Kim, Naftolin, and Lim).

Claim 49 is rejected under 35 U.S.C. 103 as being unpatentable over Kim, in view of Naftolin, and further in view of U.S. Patent No. 5,977,034 (Wolfinbarger).
Kim teaches the insertion of an aspiration device into a bone marrow tissue (inserting the device for bone marrow aspiration (paragraph 0118 of Kim).  Wolfinbarger teaches that bone marrow contains hematopoietic stem cells (col. 1, lines 35-60 of Wolfinbarger).  It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention that the sample collection of the combination would include hematopoietic stem cells since the sample collection is that of bone marrow and bone marrow contains hematopoietic stem cells.
With respect to claim 49, the combination teaches or suggests that the sample comprises one or more cells selected from the group consisting of: hematopoietic stem cells, mesenchymal stem cells, epithelial stem cells, stromal cells, gland cells, nerve cells, fat cells, germ cells, and combinations thereof (the hematopoietic stem cells of the combination).

Claim 49 is rejected under 35 U.S.C. 103 as being unpatentable over Kim, in view of Naftolin, and further in view of U.S. Patent Application Publication No. 2001/0053888 (Athanasiou).
Kim teaches the insertion of an aspiration device into a bone marrow tissue (inserting the device for bone marrow aspiration (paragraph 0118 of Kim).  Athanasiou teaches that bone marrow contains mesenchymal stem cells (paragraph 0051 of Athanasiou).  It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention that the sample collection of the combination would include mesenchymal stem cells since the sample collection is that of bone marrow and bone marrow contains mesenchymal stem cells.
With respect to claim 49, the combination teaches or suggests that the sample comprises one or more cells selected from the group consisting of: hematopoietic stem cells, mesenchymal stem cells, epithelial stem cells, stromal cells, gland cells, nerve cells, fat cells, germ cells, and combinations thereof (the mesenchymal stem cells of the combination).

Claim 50 is rejected under 35 U.S.C. 103 as being unpatentable over Kim, in view of Naftolin, further in view of Athanasiou, and further in view of U.S. Patent Application Publication No. 2004/0191897 (Muschler).
Kim teaches the insertion of an aspiration device into a bone marrow tissue (inserting the device for bone marrow aspiration (paragraph 0118 of Kim).  Muschler teaches that blood is separated from the bone marrow cells (paragraph 0070 of Muschler).  It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention that the blood is separated from the bone marrow sample so as to limit dilution of the bone marrow sample for analysis.
With respect to claim 50, the combination teaches or suggests that less than 10% of the one or more cells are blood cells (the removal of the blood from the bone marrow sample of the combination).

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MATTHEW KREMER whose telephone number is (571)270-3394. The examiner can normally be reached Monday - Friday 8 am to 6 pm; every other Friday off.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, JACQUELINE CHENG can be reached on (571) 272-5596. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/MATTHEW KREMER/Primary Examiner, Art Unit 3791